  Case 19-20155       Doc 8      Filed 04/03/19    Entered 04/03/19 11:58:18        Desc Main
                                    Document       Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MAINE


 In re:
                                                       Chapter 13
 LeighAnn Garcia,                                      Case No. 19-21055

                       Debtor.


                         ORDER SUA SPONTE DISMISSING CASE

        LeighAnn Garcia commenced the above-captioned case on April 2, 2019 by filing a
voluntary petition for relief under chapter 13 of the United States Bankruptcy Code. This is the
fourth bankruptcy case filed by Ms. Garcia in this Court.

        Ms. Garcia commenced a chapter 7 bankruptcy case on November 5, 2014 (Case No. 14-
20885) and received a chapter 7 discharge on April 24, 2015. She filed a second chapter 7
bankruptcy case on July 6, 2018 (Case No. 18-20374). The Court entered an order in that case on
December 7, 2018 denying Ms. Garcia a discharge pursuant to 11 U.S.C. § 727(a)(8) and stating
that her case would be dismissed if she did not, within fourteen (14) days, demonstrate a reason
why her bankruptcy case should remain pending. On December 20, 2018—one day before the 14-
day deadline in Case No. 18-20374 expired—Ms. Garcia filed her third bankruptcy case (Case No.
18-20709). On December 26, 2018, the Court dismissed Case No. 18-20374 and allowed Case
No. 18-20709 to proceed.

        In addition to the petition commencing Case No. 18-20709, Ms. Garcia also filed in that
case an Initial Statement About an Eviction Judgment Against You and Statement About Payment
of an Eviction Judgment Against You in which she acknowledged that Guy Thompson obtained
an eviction judgment against her but she checked the box stating “Under the state or other
nonbankruptcy law that applies to the judgment for possession (eviction judgment), I have the right
to stay in my residence by paying my landlord the entire delinquent amount.”

        On February 20, 2019, the chapter 7 trustee filed a motion (the “Discharge Objection”)
objecting to entry of a discharge in favor of Ms. Garcia pursuant to 11 U.S.C. § 727(a)(8) and
seeking an order requiring her to state a reason why her case should remain pending. The next
day, Mr. Thompson filed a motion (the “Stay Relief Motion”) correctly noting that, pursuant to
section11 U.S.C. § 362(c)(3), the automatic stay terminated on January 19, 2019. In an abundance
of caution, however, Mr. Thompson sought an order granting him relief from the automatic stay,
to the extent necessary, for the purpose of pursuing state remedies available to him.

       Ms. Garcia did not file an objection to the Stay Relief Motion but she did respond to the
Discharge Objection, requesting that the Court keep her bankruptcy case open. She argued that
dismissal of her case would cause her to be evicted at a time when she is trying to obtain certain
services necessary to assist her child.
  Case 19-20155        Doc 8     Filed 04/03/19     Entered 04/03/19 11:58:18        Desc Main
                                    Document        Page 2 of 2


        The Court held a hearing on April 2, 2019 on both the Stay Relief Motion and the Discharge
Objection. During that hearing, Ms. Garcia acknowledged that the primary reason for filing Case
No. 18-20709 was to remain in her residence. At the conclusion of that hearing, the Court granted
both the Stay Relief Motion and the Discharge Objection and requested Mr. Thompson’s counsel
file a proposed form of order properly reflecting the relief granted on an oral basis during the
hearing. On the same day, immediately following that hearing and before Mr. Thompson’s counsel
could file the proposed form of order, Ms. Garcia commenced the above-captioned chapter 13 case
and again filed an Initial Statement About an Eviction Judgment Against You and Statement About
Payment of an Eviction Judgment Against You.

        Pursuant to 11 U.S.C. § 1328(f)(1), Ms. Garcia cannot obtain a discharge in a chapter 13
case commenced on or before April 24, 2019; four years after April 24, 2015, which is the date on
which she received her chapter 7 discharge. In the absence of an opportunity to obtain a chapter
13 discharge, and in light of the pattern and timing of her successive bankruptcy filings, as well as
her statement at the April 2, 2019 hearing that her primary purpose for seeking bankruptcy relief
is to avoid eviction, the Court finds that this fourth bankruptcy case cannot provide her with any
relief and merely constitutes an attempt to use the automatic stay to further frustrate Mr.
Thompson’s attempts to evict Ms. Garcia.

        By commencing case No. 19-20155 before the Court dismissed Case No. 18-20709, Ms.
Garcia created an untenable situation where two pending bankruptcy cases, under different
chapters and in different procedural postures, share the same bankruptcy estate. While it may be
proper in some instances for an individual to be a debtor in two bankruptcy cases pending
simultaneously, it is not proper for a debtor to file a new case every time he or she receives an
adverse ruling in the first case. See, e.g., In re Sorenson, 575 B.R. 527, 532-533 (Bankr. D. Colo.
2017). For this reason, the Court hereby orders that Case No. 19-21055 is hereby dismissed as a
nullity and without prejudice to Ms. Garcia’s ability to file a new bankruptcy case after Case No.
18-20709 is properly dismissed. See, e.g., In re Brown, 399 B.R. 162, 165 (Bankr. W.D. Va.
2009).


Dated: April 3, 2019                                  /s/ Peter G. Cary
                                                      Judge Peter G. Cary
                                                      United States Bankruptcy Court
